               Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 1 of 25




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


ANSHUMAN CHANDRA, and                                       )
JULIAN M. KNIGHT,                                           )
                                                            )
                                  Plaintiffs,               )
                                                            )    Case No. 19-cv-11739
                   v.                                       )
                                                            )
STANDARD CHARTERED BANK,                                    )
STANDARD CHARTERED BANK, DUBAI,                             )    COMPLAINT
and STANDARD CHARTERED BANK,                                )
NEW YORK,                                                   )
                                                            )    JURY TRIAL DEMANDED
                                  Defendants.               )


                                        NATURE OF THE CASE

          1.       This case is brought pursuant to Federal and New York law to remedy the

retaliation that Defendants, Standard Chartered Bank (“SCB UK”), Standard Chartered Bank,

Dubai (“SCB Dubai”) and Standard Chartered Bank, New York (“SCB NY”), branches of

Standard Chartered Bank, PLC (collectively, “SCB”), a massive international bank with

approximately $637 billion in assets, have taken against Plaintiffs, Mr. Anshuman Chandra and

Mr. Julian Knight, for their efforts to expose the hugely profitable scheme, executed primarily by

Defendants, to violate the sanctions imposed by the United States to halt a wide range of

transactions benefiting Iran in what is effectively the international reserve currency, the U.S.

dollar.

          2.       Because Iran’s currency, the rial, is one of the world’s least valued currencies,

Iran depends on access to U.S. dollars to generate its main source of revenue, from international

sales of oil and gas, and so to fuel its efforts to acquire weapons of mass destruction and to buy

the increasingly sophisticated weaponry relied upon by its terrorist proxies. In the context of that
               Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 2 of 25




harsh reality, the U.S. sanctions are the most aggressive and effective blow that can be delivered

to Iran short of military action.

          3.       A corollary to that logic is that Iran, its various agents, and others in league with

Iran are willing to pay a high premium to convert rials or otherwise get access to U.S. dollars.

          4.       And a final corollary to that logic is that Defendants have maneuvered to acquire

that extraordinarily lucrative business of becoming a kind of third-party central bank for Iran,

giving Iran access to the U.S. dollars it so desperately needs while collecting the premium Iran

and its supporters are so willing to pay.

          5.       Defendants have pursued what amounts to a highly sophisticated money

laundering scheme on behalf of Iran, have executed tens of billions of dollars of illegal

transactions benefiting Iran and its terrorist interests while concealing those transactions from

scrutiny, and their reward – truly blood money – has been hundreds of millions of dollars in

profit.

          6.       To protect such an extraordinary flow of profit, Defendants and SCB have

manipulated with great skill the regulatory system supposedly enforcing the Iran sanctions,

cleverly playing off that system’s reliance on “self-reporting” by financial institutions and the

limited resources available to the federal officials charged with sanctions enforcement.

          7.       Thus, in January 2010, SCB self-reported to federal and state regulators

Defendants’ violations of the Iran sanctions at amounts exponentially lower than the actual

numbers, and went on to make false representations that their illegal conduct had stopped, with

an additional caveat, that they had only halted the acquisition of new sanctions-violating

business. SCB claimed Defendants continued to engage in what it portrayed as appropriate

“winding down” transactions of existing obligations. But there is no legal exception from the



                                                    -2-
            Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 3 of 25




constraints of the Iran sanctions for such transactions – SCB certainly cited no authority – and

continuing to execute tens of billions of dollars of transactions clearing U.S. dollars on behalf of

Iranian interests is obviously at war with the whole point of the Iran sanctions regime.

       8.       Defendants and SCB have effectively duped the federal regulatory establishment

through factual and legal sleight-of-hand. In 2012 and 2019, federal regulators settled with SCB

for the forfeiture of amounts far below the billions of dollars in illegal transactions in which

Defendants had engaged, all of which had already been forfeited to the United States by

operation of law.

       9.       Plaintiffs posed a special threat to Defendants’ Iranian gravy train because, with

inside knowledge of Defendants’ conduct, they uniquely jeopardized Defendants’ corrupt

scheme. In 2011, when Mr. Knight, as Global Head of Transaction Banking Foreign Exchange

Sales for SCB Dubai and SCB Singapore, reported what he thought were serious, but

inadvertant, holes in the Defendants’ protocols and procedures to catch and obstruct money

laundering (including, most prominently, efforts to circumvent the Iran sanctions), and proposed

changes to plug those holes, he was ultimately advised that his career at SCB was at an end. He

moved on to work at other international financial institutions.

       10.      The crisis point came in 2012, when Mr. Knight and his colleague, Robert

Marcellus, became aware that government authorities were investigating SCB for violations of

the Iran sanctions because of SCB’s very limited self-disclosure. They approached Federal and

New York State financial regulators with the inside information they possessed that showed that

the scope and methods of Defendants’ Iranian money laundering operation far exceeded what the

regulators had been lead to believe by SCB.




                                                -3-
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 4 of 25




       11.     Mr. Knight and Mr. Marcellus, at the recommendation of the New York

authorities, organized and formalized the presentation of their information in a lawsuit they

brought under the Federal False Claims Acts. Because of fear of reprisals from the Defendants,

the plaintiff in the case was Brutus Trading, LLC, an entity they created to shield their identities.

       12.      Mr. Chandra had been concerned since July 2012 about access to SCB’s trading

platform by customers who were suspected of funding terrorist organizations. After contacting

Mr. Knight in May 2013 and offering to provide him with SCB records of dealings with

customers linked to Iran, he transmitted information about SCB to a Dubai-based colleague of

Plaintiffs to then be submitted to the joint investigation of SCB. From May 2013 through

December 2016, he provided to the investigation voluminous SCB records of its transactions

with Iran-related customers.

       13.     Defendants retaliated aggressively by terminating the Plaintiffs without

reasonable cause, discrediting them and destroying their careers in the industry, withholding

promised benefits to Mr. Chandra, and discriminating in their treatment of the Plaintiffs, and

otherwise threatening them and their families.

       14.     The Federal False Claims Act relies on the willingness of whistleblowers to step

forward to aid the effort to combat the extraordinary variety of fraud against the Government.

Retaliation against whistleblowers by the perpetrators of that fraud is at war with the operation of

these statutory regimes to protect the public fisc. In this case, Mr. Chandra and Mr. Knight claim

the benefits of the provisions of these statutes designed to protect whistleblowers from such

retaliation, and to empower whistleblowers to strike back at the perpetrators when retaliation

does occur.

                                             PARTIES


                                                 -4-
          Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 5 of 25




Anshuman Chandra

         15.   Plaintiff Anshuman Chandra is a citizen and resident of India.

         16.   Between 1995 and 1998, Mr. Chandra studied at the prestigious National Defence

Academy, the joint services academy of the Indian Armed Forces. He decided not to pursue a

commission in the Indian Army, but instead in 2001 received his BA in economics from

Chaudhary Charan Singh University. He received his post-graduate certification in Business

Administration, Accounting and Business/Management from Bradford University School of

Management in the United Kingdom and a professional certificate in Renewable Energy and

Clean Power from Imperial College London.

         17.   Before his employment by SCB in August 2011, Mr. Chandra served as an

assistant manager with Jukaso Hotels Palaces & Resorts (1999-2000); Aviation Security Agent,

British Airways (2000-2002); Business Analyst, American Express (2002-2004); and Customer

Service & Operations Executive in India (2004-2007), and Customer Service & Operations

Manager in Dubai for British Airways (2007-2011), which awarded him for outstanding

performance in 2011.

         18.   Mr. Chandra was SCB’s head of eCommerce Client Services, Financial Markets,

for the Middle East, South Asia, Africa regions and operated out of SCB Dubai.

Julian M. Knight

         19.   Plaintiff Julian M. Knight is a citizen of the United Kingdom and currently resides

there.

         20.   In 1991, Mr. Knight received a bachelor of science degree with Joint Honours

from the University of Durham in Physics and Chemistry of Materials. He received an MA, with




                                              -5-
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 6 of 25




Honours, in International Relations from the University of Nottingham in 1994. He is a Fellow

of the Royal Society for Arts and Sciences in Environmental Science.

       21.     From September 1988 to October 1994, Mr. Knight served in the Royal Air

Force, attaining the rank of Flight Lieutenant with Squadron Leader seniority. From November

1994 through 2011 he served as a Commissioned Officer in the Royal Air Force Reserve.

       22.     Before his employment at SCB in April 2008, Mr. Knight served as a foreign

exchange trader in London for NM Rothschild & Sons Ltd. (1995), and at Fimat International

Banque, UK, as a Senior Foreign Exchange Trader and Global Head of Foreign Exchange (1996-

2004) and as Global Head of Foreign Exchange, managing sales trading teams in Singapore,

London, New York, and Chicago (2001-2003).

       23.     From September 2000 through November 2006, Mr. Knight served as a member

of the Advisory Board of the Financial Exchange Division of the New York Board of Trade. He

remains the youngest person to have held that position.

       24.     Mr. Knight served as the Global Head of Foreign Exchange Distribution at the

Man Group, PLC, a global fund and investment manager (2004-2006), and as Chairman and

CEO of Global Cool Productions, a wholly-owned subsidiary of the Man Group designed to

combat climate change through public outreach and consultancies to advise individuals and

businesses on how to reduce their carbon footprint. Many figures from the political and arts

worlds in the United Kingdom and the United States were actively involved in the campaign,

including Prince Charles, Tony Blair, David Cameron, Leonardo di Caprio, Orlando Bloom,

Kate Bosworth, and Sienna Miller. As part of the Global Cool campaign, Mr. Knight made many

appearances on worldwide TV and radio.




                                              -6-
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 7 of 25




       25.     In April 2008, Mr. Knight was hired by the Chairman of SCB, Lord Mervyn

Davies, as a consultant to the Head of Wholesale Bank Strategy, in Singapore, to write a policy

for the bank concerning the impact of SCB’s entire footprint on water resources and on private

equity fund investments in water infrastructure. Mr. Knight raised assets for this fund from

sovereign wealth funds in SCB’s Asian and Middle East/North Africa (“MENA”) regions.

       26.     From July 2008 to December 2008, Mr. Knight was the Director of Hedge Fund

Sales at SCB Singapore. In January 2009, he became Head of MENA Central Bank/Sovereign

Wealth Fund Sales, working from Dubai and Abu Dhabi. He was responsible for all financial

markets sales to MENA sovereign wealth funds, central banks, and ministries of finance.

       27.     In October 2009, Mr. Knight became Global Head of Transaction Banking

Foreign Exchange Sales, until he was forced out of SCB in November 2011.

The Defendants

       28.     Standard Chartered Bank (“SCB UK”) is a public limited liability company

incorporated in England, with offices in London, and is the headquarters of Standard Chartered

PLC, a bank holding company and leading international banking institution. SCB is an indirect

subsidiary of Standard Chartered PLC.

       29.     Defendant Standard Chartered Bank, Dubai (“SCB Dubai”) is the Dubai branch of

Standard Chartered PLC. SCB Dubai was incorporated in the UAE in 1958. SCB Dubai

provides international banking and financial services from two offices in Dubai.

       30.     Standard Chartered Bank, New York (“SCB NY”) is the New York branch of

Standard Chartered PLC. SCB NY has been licensed by the New York Department of Financial

Services (“DFS”) to operate a foreign bank branch in New York State since 1976. SCB NY




                                               -7-
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 8 of 25




provides international banking and financial services from its office at 1095 Avenue of the

Americas, New York, NY 10036.

                                 JURISDICTION AND VENUE

       31.     This Court has personal jurisdiction over Defendant SCB NY pursuant to 31

U.S.C. § 3732(a) because it can be found, resides, and transacts business in the Southern District

of New York. This Court also has personal jurisdiction over Defendant SCB Dubai under

Federal Rule of Civil Procedure 4(k)(1)(a) and New York’s long-arm statute, N.Y.C.P.L.R. §

302(a)(1), because it transacts business within New York, including the clearing and settlement

through SCB New York each business day of approximately $250 million in international

transactions and regular meetings of officers of SCB Dubai in New York with their colleagues

from SCB New York.

       32.     The Court has general federal question subject matter jurisdiction over Mr.

Chandra’s claim under the False Claims Act, 31 U.S.C. § 3730(h), pursuant to 28 U.S.C. § 1331.

The Court has subject matter jurisdiction over Mr. Chandra’s and Mr. Knight’s claims under

N.Y. STATE FIN. § 191 pursuant to 28 U.S.C. § 1332(a)(2) because the matter in controversy

exceeds $75,000 and is between citizens of a State and citizens of a foreign state who are not

admitted for permanent residence in the United States and are not domiciled in that State. The

Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over Mr. Chandra’s and

Mr. Knight’s state law claims because those claims, which share a common nucleus of operative

facts with the False Claims Act retaliation claim, form part of the same case or controversy as the

False Claims Act retaliation claim.




                                               -8-
          Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 9 of 25




       33.     Venue is proper in the Southern District of New York, under 28 U.S.C.

§§ 1391(b) and (c), and 31 U.S.C. § 3732(a), because at least one Defendant can be found,

resides and transacts business in this District.

                                   GENERAL ALLEGATIONS

A.     The Defendants’ Scheme to Violate the Iran Sanctions.

       34.      Sanctions imposed by the United States on the Government of Iran and those

dealing with Iranian parties have been a significant component of U.S.-Iran policy for decades,

beginning in 1979 following the seizure of the U.S. Embassy in Tehran. Through numerous

statutes, executive orders and regulations, the United States has applied pressure on Iran to cease

its support for terrorist organizations and its development of nuclear weapons. Key among those

sanctions was a restriction on Iran’s access to the U.S. financial system. Because the U.S. dollar

is the world’s reserve currency and enjoys a dominant role in foreign exchange and international

transactions, U.S. sanctions have had a major impact on Iran’s economy. As a consequence of

the U.S. financial sanctions, foreign banks and other parties transacting business with Iran-

related parties are generally unable to acquire U.S. dollars for those transactions.

       35.     U.S. statutes and regulations block all transactions involving the U.S. dollar by

financial institutions with any individual or entity linked to the Government of Iran.

       36.     All international transactions involving the U.S. dollar require clearing by the

Federal Reserve Bank in New York.

       37.     If a U.S. dollar transaction violates the U.S. sanctions regulatory scheme, it is

blocked by the Federal Reserve Bank.

       38.     SCB adopted a multi-faceted scheme to evade the U.S. sanctions on Iran-related

transactions and to conceal its dealings with parties subject to those sanctions.


                                                   -9-
Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 10 of 25




       a) It utilized accounts described as sundry accounts to conceal the identity of

          the actual counterparty making the trade by inserting the name of an SCB

          branch bank. This enabled SCB to process U.S. dollar transactions for

          parties subject to U.S. sanctions without those transactions being blocked

          by the Federal Reserve Bank.

       b) In a variation of the sundry account scheme, SCB altered names of parties

          subject to U.S. sanctions in order to direct the transaction to an error

          account that was in the name of an SCB branch bank. Although such an

          account should have been promptly identified with the actual counterparty,

          SCB intentionally left the account under the name of its branch bank to

          conceal the identity of the sanctioned party. This enabled SCB to process

          the transaction without having it blocked by the Federal Reserve Bank.

       c) SCB designed its electronic trading system to contain an “always execute”

          function that enabled parties subject to U.S. sanctions to execute U.S.

          dollar trades without causing the transactions to be blocked by the Federal

          Reserve Bank.

       d) It allowed parties subject to U.S. sanctions to gain access to its trading

          systems by voice and fax communications that resulted in having an SCB

          branch bank identified as the counterparty, thereby concealing the names

          of such sanctioned parties in order to evade blocking of U.S. dollar

          transactions by the Federal Reserve Bank.




                                   - 10 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 11 of 25




B.      The Plaintiffs Expose Defendants’ Wrongdoing.

       39.       Plaintiff Knight served from 2009 to 2011 as SCB’s Global Head of Transaction

Banking Foreign Exchange. In that role, he discovered SCB’s methods of evading U.S.

sanctions. During 2010-2011, he made presentations about his discoveries of SCB’s scheme to

senior SCB management, including the Global Head Global Markets and the Global Head of

Transaction Banking, for the purpose of proposing corrections that would end the utility of these

methods as avenues by which to violate U.S. sanctions.

       40.       In retaliation for his uncovering and disclosing SCB’s illicit schemes, SCB

terminated Plaintiff Knight on October 11, 2011.

       41.       In late 2012, Mr. Knight and his colleague, Robert Marcellus, became aware that

SCB was about to conclude settlements with Federal and New York State authorities for

violations of the Iran sanctions during the 2001-2007 period based on SCB’s false portrayal that

those violations were far more limited, both in numbers of transactions and the nominal value of

those transactions, than they in fact were. Mr. Marcellus and Mr. Knight approached New York

State and Federal authorities with significant evidence that they were being duped by SCB, but it

was too late to halt those particular transactions.

       42.       Upon the advice of the authorities and counsel, To conceal their identities, Mr.

Marcellus and Mr. Knight formed Brutus Trading, LLC to file lawsuits against SCB in this Court

under the Federal False Claims Act (December 2012) in order to conceal their identities.

Meanwhile, both the New York State and the Federal authorities launched renewed

investigations of SCB and its branches based on the information produced by Mr. Knight and

Mr. Marcellus.




                                                - 11 -
           Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 12 of 25




        43.     Plaintiff Chandra served from 2011 to 2016 in SCB’s Dubai branch bank as its

local Head eCommerce client services. His role was divided among back office, middle office

and front office functions of SCB. This enabled Plaintiff Chandra to have extensive access to the

full range of SCB’s transactional processes and records, including those of SCB’s online trading

systems.

        44.     In July 2012, Plaintiff Chandra read media reports that Al Rajhi Bank of Saudi

Arabia had funded terrorist activities, including those that resulted in deaths of former colleagues

and other individuals in his native India. Realizing that Al Rajhi Bank was an SCB customer, he

reported that fact to his superior.

        45.     Later in 2012, Plaintiff Chandra read media reports that SCB had been fined for

breaching U.S. sanctions, which prompted him to do a search of SCB trades with parties

suspected of having ties to Iran. He discovered numerous suspicious parties with whom SCB had

transacted business on its online system.

        46.     Mr. Chandra became aware of the deliberate “flaws” in SCB’s online trading

systems that were designed to conceal transactions in U.S. dollars by SCB’s customers who were

subject to U.S. sanctions. He also learned of SCB’s use of sundry and error accounts to evade

U.S. sanctions for the benefit of sanctioned customers.

        47.     Mr. Chandra concluded that the revenues derived from SCB’s scheme to evade

U.S. sanctions resulted in funds being made available to Iran-related parties and ultimately used

to support terrorist activities that killed and wounded soldiers serving in the U.S.-led coalition, as

well as many innocent civilians.

        48.     In 2013, Mr. Chandra learned upon overhearing conversations of other SCB

employees that SCB had targeted Mr. Knight for retaliation for reporting SCB’s scheme to evade



                                                - 12 -
        Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 13 of 25




U.S. sanctions. Mr. Chandra emailed Mr. Knight in April 2013 offering to provide information

about SCB’s scheme.

       49.     Mr. Marcellus shared Mr. Chandra’s May 2013 email to Mr. Knight with officials

of the N.Y. Department of Financial Services and the U.S. Department of Justice.

       50.     After consultation with federal and DFS officials, Mr. Marcellus arranged for a

colleague residing in Dubai to contact Mr. Chandra for the purpose of determining whether Mr.

Chandra was willing and able to provide information about SCB’s scheme to evade U.S.

sanctions. The Dubai colleague of Mr. Marcellus agreed to serve as an intermediary for that

purpose and made initial contact with Mr. Chandra in Dubai by email on May 11, 2013.

       51.     On May 18, 2013, Mr. Chandra informed the intermediary that a team from the

U.S. had arrived in the SCB Dubai offices and was inspecting computer hard drives and other

data storage in an apparent attempt to “clean” SCB records. He also handed the intermediary five

computer files from SCB’s Dubai branch, which contained information about SCB’s transactions

with parties suspected of connection to Iran. The intermediary transmitted those files

electronically to Mr. Marcellus, who delivered them to the attorney for Brutus Trading, LLC.

That attorney promptly provided them to the U.S. Department of Justice.

       52.     A second delivery by Mr. Chandra of 75 SCB files to the intermediary occurred

on September 17, 2013.

       53.     On September 29, 2013, in accordance with instructions given directly to Mr.

Chandra by FBI Special Agent Matthew Komar, Mr. Chandra hand-delivered three additional

computer disks containing SCB files to the U.S. Consulate in Dubai.




                                              - 13 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 14 of 25




C.      Defendants’ Retaliation Against the Plaintiffs.

        54.     The transactions with Iran-related parties during the relevant period for purposes

of this case involved, at a minimum, tens of billions of U.S. dollars. Profit to SCB derived from

those transactions during 2008-2014 amounted to approximately $750 million.

        55.     Mr. Chandra provided the joint investigation with documents executed by SCB

customers who were subject to U.S. sanctions, as well as tens of thousands of SCB documents

memorializing actual SCB transactions on behalf of sanctioned parties.

        1. The Disclosure of Plaintiffs’ Names

        56.     On September 26, 2013, during a telephone call with Agent Komar, Mr. Chandra

learned that his identity had been disclosed to counsel for SCB by an individual associated with

the joint investigation.

        57.     Shortly after the disclosure of Mr. Chandra’s involvement with the investigation,

personnel in SCB Dubai branch thoroughly examined his computer system in what they stated

was a random check for malware. There had been no such random computer checks in his

experience with SCB. Such reviews and examinations had always been conducted on an across-

the-board basis.

        58.     During the investigations in early 2013, the meta-data on some of the files

submitted by Mr. Knight was not completely removed by the FBI as Mr. Knight had been

assured. During an interview with Hassan Jarrar of SCB Dubai, Mr. Knight’s name became

transparent to SCB’s counsel and Mr. Jarrar from those files, who paused the interview. When it

resumed, the interview focused on Mr. Knight. SCB counsel and Mr. Jarrar made unfounded,

insulting and scurrilous comments about Mr. Knight to the investigators for the duration of the

interview. Mr. Jarrar went so far as to claim Mr. Knight had an affair while working for SCB (a



                                               - 14 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 15 of 25




fabrication drawing from the facts of an affair in which the Head of Global Markets had actually

engaged). Mr. Jarrar closed by assuring the investigators that no one in the Middle East would

ever hire Mr. Knight after his departure from SCB.

       2. The Retaliation Against Mr. Chandra

       59.     Mr. Chandra was subjected after the disclosure of his cooperation with the

investigation to harassment, bullying and discriminatory treatment by SCB personnel,

particularly Zeeshan Khan, his supervisor, and Steven Tong of SCB NY, to whom Mr. Chandra

reported. Despite having received exemplary performance reviews in previous years, Mr.

Chandra was given a highly negative performance review in March 2014 for the year 2013. He

filed a formal grievance against Mr. Khan regarding that review and other discriminatory

treatment. After senior management in the SCB Dubai branch realized that he was cooperating

with the investigation, they reacted to him with noticeable hostility. Mr. Khan and Declan

Clements took Mr. Chandra to aside to discuss the future of his team, suggesting that it might be

shut down. This was an obvious attempt to pressure him to leave SCB.

       60.     On October 27, 2014, Mr. Chandra received the first of three telephone calls

threatening him for assisting the investigation, stating: “We know you helped the Americans. It’s

not good and we will take care of you.” During the following days, he received two identical

calls. These threatening calls and the hostile treatment that Mr. Chandra had been receiving

caused him substantial emotional stress and sleeplessness.

       61.     Mr. Khan’s secretary advised him privately in March or April 2015 that Mr. Khan

had been devising a pretext for some time to fire Mr. Chandra. She urged him to take care.

       62.     In April 2015, SCB Dubai allowed Mr. Chandra to go to Nepal, which had

experienced a devastating earthquake, to locate and assist his wife’s relatives living in the



                                               - 15 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 16 of 25




earthquake area. He undertook substantial efforts to help relieve suffering in remote areas that

government and other relief agencies had not been able to reach. The SCB Nepal team

nominated Mr. Chandra to receive the SCB Group Chairman’s Award for his contributions to the

relief effort. Mr. Chandra was given that award by then Group Chairman Sir John Peace in

London in 2015.

       63.     The Chairman’s Award included a six-month mentorship by senior management.

Sir John Peace stepped down from his position shortly after Mr. Chandra received his award. Mr.

Chandra never received the six-month mentorship.

       64.     While Mr. Chandra was in London, he was again warned by Mr. Khan’s

secretary, who had recently left Mr. Khan’s team, that Mr. Khan continued to plan to fire him.

       65.     The Group Chairman’s Award made it difficult for SCB Dubai to fire Mr.

Chandra immediately.

       66.     On December 7, 2016, however, Mr. Chandra was advised that his position had

been made redundant and that his employment would be terminated on April 8, 2017.

       67.     SCB Dubai continued its discriminatory and retaliatory treatment of Mr. Chandra

upon his termination. Contrary to the usual dealings with departing employees, SCB Dubai

refused to give Mr. Chandra severance pay, removed all information about him from its records,

refused to assume responsibility for the credit card expenses incurred by Mr. Chandra related to

SCB business, and declined to relieve him of his financial obligation on his automobile lease,

thus saddling Mr. Chandra with overwhelming debt that he has been unable to repay.

       68.     On information and belief, SCB Dubai has continued to defame Mr. Chandra

since his termination and made it impossible for him to obtain employment.




                                               - 16 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 17 of 25




        69.     Mr. Chandra continues to receive threatening telephone calls from the same

telephone number.

        70.     Mr. Chandra has experienced substantial economic injury, persistent stress and

severe emotional pain as a direct consequence of the actions of Defendants. Damages for such

injuries will be established at trial.

        3. The Retaliation Against Mr. Knight

        71.     Mr. Knight was pressured by Defendants without reasonable cause to leave SCB

and his position as SCB’s Global Head of Transaction Banking Foreign Exchange Sales after

exposing SCB’s scheme to violate the Iran sanctions. Once his name was disclosed to SCB as a

whistleblower in March 2013, the Defendants launched a campaign using a network of current

and former employees calculated to deprive Mr. Knight of any employment in the financial

services industry and to harm him economically and emotionally by villifying his character and

maligning his professional abilities. This campaign to destroy Mr. Knight’s career has continued

to the present day.

        72.     For example, after Mr. Knight was forced out of SCB by the Defendants, he

secured employment in the New York office of Société Générale, major international financial

group based in France. In March 2012, Julio Rojas, the CEO of SCB NY, contacted the Head of

Compliance at Société Générale New York to inform him that Mr. Knight was a whistleblower

and not to be trusted. This resulted in intense scrutiny of Mr. Knight by the Compliance

Department that humiliated him and made his continued work at Société Générale untenable,

requiring him to leave that employment. Mr Knight was forced to resign in May 2013 after just

one year in position and following twice weekly interrogative meetings with Compliance.




                                              - 17 -
          Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 18 of 25




       73.     Upon returning to the U.K., he was warned by participant in the joint

investigation of SCB that Defendants had indicated an intention to cause Mr. Knight personal

harm, causing him to engage security personnel to protect himself and his family for several

months.

       74.     In Oct 2014, Mr. Knight was hired by the hedge fund, Dynamic Capital

Management UK Ltd. Mr. Knight worked as Global Head of Sales and Business Development

until May 2018. In that position, Mr. Knight was the sole person in Dynamic Capital’s UK office

responsible for developing business. During that time, as part of the Defendants’ blacklisting

effort, James Hopkinson from SCB UK sought to disparage Mr. Knight to his contacts in the

press so as to undermine his work at Dynamic Capital and make his conditions of employment

there untenable.

       75.     At Mr. Hopkinson’s instigation, Simon Duke of the Sunday Times hounded Mr.

Knight, going so far as to visit every property Mr. Knight owned in the UK since 1993, to follow

Mr. Knight home, to repeatedly rifle through his trash, and to interrogate people who had worked

for Mr. Knight, such as his gardener. Mr. Duke threatened to publish an article critical of Mr.

Knight if he did not cooperate with him. Because dealing with investors was a central part of Mr.

Knight’s job, such an article would have been catastrophic for his career. Mr. Knight eventually

did cooperate with Mr. Duke, who ultimately published an article that was not critical of Mr.

Knight.

       76.     In November 2016, Martin Arnold, Head of Banks at the Financial Times London

called Mr. Knight. Mr. Arnold informed Mr. Knight that Mr. Hopkinson had called him and

informed him that Mr. Knight was a whistleblower responsible for an article critical of SCB

printed earlier that year containing information about the Iranian clients of SCB. Mr. Hopkinson



                                              - 18 -
        Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 19 of 25




claimed that Mr. Knight’s information was malicious and simply designed to harm SCB, and that

SCB would pursue Mr. Knight to prevent him speaking to the press again.

       77.     Also in November 2016, Mr. Knight was approached by a former senior member

of SCB UK, Mr. David Bee. He was calling on the pretense that his new employer, Lloyds Bank,

wanted to manage some of the business of the Hedge Fund at which Mr. Knight then worked.

Mr. Bee was a former Global Head in Sales at SCB UK. He informed Mr. Knight that senior

SCB personnel, including Ken Reich, a Senior Managing Director in the Hedge Fund Team at

SCB UK, Peter Gibbinson, Head of Front Office Surveillance at SCB UK, and Richard Selby,

former Head of G10 Foreign Exchange at SCB UK, had made comments to him and other SCB

employees that Mr. Knight was dishonest and not to be trusted, and that he had deliberately

invented information to harm SCB.

       78.     The stress of this campaign of harassment against Mr. Knight ultimately triggered

a neurocardiogenic condition from which he suffers, leading to over 30 seizures in 2017. This

impact on his health forced Mr. Knight to take medical leave from Dynamic Capital from March

2017 to March 2018. His absence was a profound blow to client development at Dynamic

Capital’s UK office. The performance of the office plummeted and in May 2018 was closed, and

Mr. Knight was again out of a job.

       79.     The extent of the Defendants’ campaign against Mr. Knight was exposed again in

November 2017, when he met with Lawbrook Finance, a leading recruitment service for

accounting and finance functions in the financial services and corporate world. In a meeting with

Mr. Chris Gower, the CEO and Managing Partner of Lawbrook, and other Lawbrook personnel,

Mr. Knight was advised that Tracy Clarke, the Head of Human Resources as SCB UK, had been




                                              - 19 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 20 of 25




telling the asset management and hedge fund community that Mr. Knight was a dishonest

whistleblower, a trouble-maker, and a bad employee.

        80.     This smearing campaign by SCB had a devastating effect on Mr. Knight’s career.

Between November 2017 and March 2018, he interviewed with three London hedge funds:

Quadra Capital, Omni Partners, and QSI International. Mr. Knight had at least two interviews

with each hedge fund on different days. Mr. Knight was offered no position at any of them. They

gave feedback to Lawbrook, who reported to Mr. Knight that SCB had made disparaging

statements to these hedge funds about Mr. Knight’s character, which prevented each of them

from considering Mr. Knight further.

        81.     The loss of employment, the damage to his professional reputation, the expense of

retaining security personnel, the emotional distress, and other economic and financial

consequences of Defendants’ retaliatory actions have resulted in injury to Mr. Knight. Damages

for such injuries will be established at trial.

                                        CAUSES OF ACTION

                                            COUNT I
                      Unlawful Retaliation Against Mr. Chandra in Violation
                            of the False Claims Act, 31 U.S.C. § 3730

        82.     The allegations in the foregoing paragraphs of this Complaint are incorporated

here by reference.

        83.      As set out above, in their Federal False Claims Act lawsuit, Messrs. Knight and

Marcellus through Brutus Trading, LLC, have accused the Defendants adopting a scheme to

conceal from the Government billions of dollars of clearing transactions in which they engaged

from 2001 through 2014 in violation of applicable United States sanctions on Iran.




                                                  - 20 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 21 of 25




        84.      Every transaction of the Defendants allegedly violating the Iran sanctions

constitutes a violation of regulations and orders issued pursuant to § 206 of the International

Emergency Economic Powers Act (“IEEPA”). 50 U.S.C. § 1705(a).

        85.      Each transaction allegedly violating § 206 of IEEPA is a “specified unlawful

activity,” 18 U.S.C. § 1956(c)(7)(D), any proceeds from which are, “upon commission,”

forfeited by operation of law to the United States and all “right, title, and interest” in those

proceeds vest immediately in the United States. 18 U.S.C. §§ 981(a)(1)(C), (a)(2)(C) & (f).

        86.      Thus, when any clearing transaction in violation of the Iran sanctions occurs, the

money involved in that transaction is automatically forfeit to the United States and creates a duty

of the perpetrator to pay that sum to the United States. That duty to pay is an established

“obligation” to pay within the meaning of the False Claims Act. 31 U.S.C. § 3729(b)(3). With

each transaction violating the Iran sanctions, the Defendants by operation of law assumed such

an obligation.

        87.      Pursuant to the Defendants’ alleged scheme to conceal their violations of the Iran

sanctions, the Defendants knowingly made, used, or caused to be made or used, a false statement

material to an obligation to pay or transmit money or property to the United States in violation of

the False Claims Act. 31 U.S.C. § 3729 (a)(1)(G).

        88.      As described above, Mr. Chandra undertook lawful acts to provide evidence of

these violations of the False Claims Act by the Defendants in furtherance of the qui tam action

brought by Messrs. Knight and Marcellus through Brutus Trading, LLC, and to stop the

Defendants’ violations of the False Claims Act.

        89.      The Defendants became aware that Mr. Chandra was engaging in these lawful

acts.



                                                - 21 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 22 of 25




        90.     Because of these lawful acts, as set out above, Mr. Chandra was discharged and

discriminated against in the terms and conditions of his employment, and continues to be

threatened and harassed, all retaliatory actions in violation of the False Claims Act. 31 U.S.C. §

3730(h)(1).

        91.     Accordingly, whether or not the Defendants are found to have violated the False

Claims Act, Mr. Chandra is entitled to the full scope of relief provided by the False Claims Act

for such retaliatory actions. 31 U.S.C. § 3730(h)(2).

                                           COUNT II
              Unlawful Retaliation Against Mr. Chandra and Mr. Knight in Violation
                    of the New York False Claims Act, N.Y. STATE FIN. § 191

        92.     The allegations in the foregoing paragraphs of this Complaint are incorporated

here by reference.

        93.     One aspect of the Defendants’ alleged scheme to conceal their U.S. dollar clearing

transactions in violation of the Iran sanctions was to not allocate the bank’s revenues from those

transactions to SCB NY. As a result, the full extent of the assets and liabilities of SCB NY was

not disclosed to the proper authorities for the determination of the assessment due under N.Y.

Financial Services Law § 206 or of the tax due (at that time) under N.Y. Tax Law §§ 1450-1468.

These statutes create a legal obligation to pay an assessment or a franchise tax for “the privilege

of exercising its franchise or doing business in this state.” N.Y. Tax Law § 1451(a). Thus this

obligation to pay an assessment or franchise tax becomes and established duty within the

meaning of the New York False Claims Act, N.Y. State Financial Law § 188(4), as soon as an

entity does business in New York, whether or not the precise amount to be paid is fixed at that

time.




                                               - 22 -
        Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 23 of 25




       94.     The New York False Claims Act is expressly applicable, in the context of this

case, to statements made relating to liability under the tax law. N.Y. State Financial Law §

189(4)(a).

       95.     Pursuant to the Defendants’ scheme to conceal their violations of the Iran

sanctions, which necessarily concealed the full extent of their tax obligations under New York

law, the Defendants knowingly made, used, or caused to be made or used, a false statement

material to an obligation to pay or transmit money or property to the state or local government in

violation of the New York False Claims Act. N.Y. State Financial Law § 189(1)(g) & (h).

       96.     As described above, Mr. Knight documented the mechanisms by which the

Defendants implemented and concealed their violations of the Iran sanctions and brought them to

the attention of officers and representatives of the Defendants. Because of these lawful acts by

Mr. Knight to stop Defendants’ conduct, he was discharged from his employment in violation of

the New York False Claims Act. N.Y. State Financial Law § 191(1).

       97.     After his termination, and after the Defendants became aware that he was a key

actor in a qui tam suit brought under the New York False Claims Act against them, Mr. Knight

was harmed or penalized by the Defendants’ deliberate course of conduct to threaten and harass

him, and to deprive him of any future employment in the financial services industry, all in further

violation of the New York False Claims Act. N.Y. State Financial Law § 191(1).

       98.     As described above, Mr. Chandra undertook lawful acts to provide evidence of

the Defendants’ violations of the New York False Claims Act in furtherance of the qui tam

action brought by Messrs. Knight and Marcellus through Brutus Trading, LLC, and to stop the

Defendants’ violations of the New York False Claims Act.




                                              - 23 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 24 of 25




        99.    The Defendants became aware that Mr. Chandra was engaging in these lawful

acts.

        100.   Because of these lawful acts, as set out above, Mr. Chandra was discharged and

discriminated against in the terms and conditions of his employment, and continues to be

threatened and harassed, and otherwise harmed or penalized by Defendants’ deliberate course of

conduct to deprive him of employment, all retaliatory actions in violation of the New York False

Claims Act. N.Y. State Financial Law § 191(1).

        101.   Accordingly, Mr. Knight and Mr. Chandra are entitled to the full scope of relief

provided by the New York False Claims Act for such retaliatory actions regardless of whether

the Defendants are found to have violated the New York False Claims Act. N.Y. State Financial

Law § 191(1)(a) – (e).

                                       PRAYER FOR RELIEF

               Therefore, Mr. Chandra and Mr. Knight demand judgment against Defendants for

the following relief:

               a)        an award to each of the Plaintiffs of two times the amount of their back

pay;

               b)        an award of interest on their back pay to each of the Plaintiffs;

               c)        compensation to each of the Plaintiffs for the special damages they have

sustained as a result of the Defendants’ retaliation against them;

               d)        an injunction restraining continued retaliation against the Plaintiffs by the

Defendants or their agents;

               e)        an award of all costs of this action, including attorneys' fees and expenses;

and


                                                 - 24 -
         Case 1:19-cv-11739-PAE Document 1 Filed 12/23/19 Page 25 of 25




                f)      an award such other and further relief as this Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

                Pursuant to FED. R. CIV. P. 38, Relator demands trial by jury of any and all issues

in this action so triable by right.

Dated:          New York, New York
                December 23, 2019

                                              Respectfully submitted,

                                              ANSHUMAN CHANDRA
                                              JULIAN M. KNIGHT,
                                              Plaintiffs

                                              By:       /s/Patrick M. McSweeney

Patrick M. McSweeney
McSweeney, Cynkar & Kachouroff, PLLC
3358 John Tree Hill Road
Powhatan, VA 23139
(804) 937-0895
patrick@mck-lawyers.com
(Pro Hac Vice Motion to be submitted)

Robert J. Cynkar
McSweeney, Cynkar & Kachouroff, PLLC
10506 Milkweed Drive
Great Falls, VA 22066
(703) 621-3300
rcynkar@mck-lawyers.com
(Pro Hac Vice Motion to be submitted)



                                              Attorneys for Plaintiffs




                                               - 25 -
